UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANA LEWIS, et al.,

                         Plaintiffs,
                                                 18 Civ. 1266 (KPF)
                  -v.-
                                                       ORDER
SAHARA PLAZA LLC, et al.,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

     This case has been reassigned to the undersigned. The parties are hereby

ORDERED to appear for a pretrial conference on May 26, 2020, at 2:00 p.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. The parties are further ORDERED to submit a joint status letter

regarding the case and proposed next steps on or before May 19, 2020.

SO ORDERED.

Dated:     February 20, 2020
           New York, New York            __________________________________
                                              KATHERINE POLK FAILLA
                                             United States District Judge
